[Cahill Gordon & Reindel llp Letterhead] (212) 701-3265 November 1, 2010 Re: XOMA Ltd. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 11, 2010 Form 10-K/A filed April 30, 2010 File No. 000-14710 Dear Mr. Riedler: On behalf of XOMA Ltd. (the “Company”) and as discussed by telephone on October 29, 2010 with Laura Crotty, we have requested an extension of time to reply to your letter dated October 20, 2010 to Mr. Steven B. Engle of the Company, regarding the above-referenced report, until November 17, 2010.Per my telephone conversation on October 29, 2010 with Ms. Crotty, our request for an extension until November 17, 2010 was granted. The Company appreciates the Staff’s consideration.The Company continues to diligently prepare a response. Please direct any questions or concerns regarding this request to the undersigned at the number indicated above.Thank you for your attention. Sincerely, /s/ Kimberly C. Petillo Kimberly C. Petillo Jeffrey P. Riedler Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 VIA ELECTRONIC TRANSMISSION/BY HAND cc: Laura Crotty Christopher J. Margolin Geoffrey E. Liebmann
